DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (US 20130126760 A1) in view of Yoon (KR 101742489 B1).
Regarding claim 10, Klein et al. teaches in an autonomous disinfecting system, a method comprising: emitting UV-C light from a first unit comprising a first plurality of UV-C lamps attached to a first wireless base comprising a plurality of wheels and comprised in the housing (Fig. 3: wheeled transportable base unit 19 with UV-C light emitter assembly 17; par. 20: As shown in FIGS. 1 and 2, in a first embodiment the UV light system 10 with satellite UV units has a plurality of UV-C emitter assemblies 17, which may include, e.g., high intensity mercury vapor quartz bulbs, which generate sterilizing UV-C at multiple locations by placement of a wheeled, transportable base unit 19 and satellite units 15 at separate locations within the room or other enclosed space); 
releasing a second unit from a docking port comprised in the first unit, and emitting from the second unit UV-C light from a second plurality of UV-C lamps attached to a second wireless base (Alternatively, as shown in FIG. 3, a system 11 may be provided with a base unit 19 having only one slot 16 to accommodate a single satellite unit 15. The UV-C light assemblies 17 extend vertically from the wheeled base unit 19 and from satellite base units 15 and are terminated at the top by a cap 18. The satellite units 15 and base unit 19 can be located at two or more locations in a room to be treated; par. 26: In another embodiment, control from the base unit 19 to the satellite unit(s) 15 may be effected by Bluetooth or by any other suitable wireless technology); 
but does not teach
shutting down the autonomous disinfecting system based on a motion detected by a 360-degree motion sensor configured to send a signal to a processing unit comprised in the autonomous disinfecting system wherein the processing unit is configured to shut down the system when it receives a signal indicating a detected movement.
Yoon teaches “an ultraviolet sterilizing mobile robot apparatus and system” (abstract). Yoon teaches a 360 degree motion sensor for detecting movement, and sending the signal to a processing unit, wherein the processing unit sends a signal to shut down the system in response to the detected movement, in order to avoid contact with a living organism (pg. 3 par. 7: The sensor unit 20 detects an external terrain and an external object which are close to the front, rear, left, and right sides; pg. 3 par. 8: The sensor unit 20 detects an external object by dividing it into an organism and a non-organism. Here, an organism may include a person, an animal, a plant, and the like. The sensor unit 20 includes a sensor for recognizing heat or motion in order to distinguish an organism from a non-organism; pg. 3 par. 2: The controller 300 controls on / off of the sterilizing mobile robot apparatus 100; pg. 10 par. 8: Wherein the ultraviolet sterilizing unit is moved to the inside of the main body and then the upper part of the main body is closed and the driving of the ultraviolet sterilizing unit is stopped when the sensor unit detects at least one living organism, Stop). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Klein et al. to shut down the disinfecting system via a signal from the controller when the controller gets a signal from a 360 degree motion sensor indicating motion, as taught by Yoon, in order to avoid the disinfection system running into a living organism. 
Regarding claim 15, Klein et al. modified by Yoon teaches the method of claim 10, as set forth above, and teaches communicating with a user controlled wireless device (par. 41: In an alternate embodiment, the base unit is also controlled via a wireless system from a handheld or portable controller) but does not teach further comprising: independently navigating a surrounding area via a visual simultaneous localization and mapping (VSLAM) system. 
Yoon teaches wherein the mobile disinfection device is capable of following a preprogrammed movement path as well as set its own movement path based on a map of its surroundings generated using information taken from its sensor unit and the position of the device with respect to the map (pg. 3 par. 10: The control unit 40 controls the movement path by using the data sensed by the sensor unit 20… The control unit 40 can control the movement path according to a predetermined movement pattern; pg. 4 par. 1: Particularly, the control unit 40 accurately recognizes the position of the ultraviolet sterilizing mobile robot apparatus 100 through the image captured by the sensor unit 20, distinguishes the ultraviolet sterilization space from the non-sterilized space, and efficiently controls ultraviolet sterilization can do). This reads on a visual simultaneous localization and mapping system. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Klein et al. modified by Yoon to configure the controller of the disinfection system to be capable of independently navigating a surrounding area via a visual simultaneous localization and mapping system, as taught by Yoon, in order to allow for the autonomous UV disinfection of a space. 
Regarding claim 16, Klein et al. modified by Yoon teaches the method of claim 10, as set forth above, but does not teach identifying a confined space and mapping a navigation through the identified confined space via the VSLAM coupled to a sensor; and wherein the mapping further comprises estimating a length of time required to navigate through the confined space. 
Klein et al. modified by Yoon already teaches mapping a navigation through any space using a VSLAM system in conjunction with a sensor, which includes confined spaces. Yoon further teaches identifying a confined space and calculating the sterilization time for that confined space, which is interpreted to be equivalent to the length of time the disinfection unit spends in that confined space, which is equivalent to the length of time the disinfection unit requires to navigate through the confined space (pg. 3 par. 2: Here, the sterilization time can control the control signal for the sterilization time depending on the size of the sterilization zone range. That is, the controller 300 sets the sterilization time to a small value when the sterilization zone is small, and can set a large sterilization time when the sterilization zone is wide). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Klein et al. modified by Yoon to configure the controller to identify a confined space and calculate the time that the disinfection unit spends in that confined space, as taught by Yoon, in order to administer the UV disinfection radiation in proportion to the size of the space. This modification, in conjunction with the VSLAM modification made in the rejection to claim 14, allows Klein et al. modified by Yoon to read on teach identifying a confined space and mapping a navigation through the identified confined space via the VSLAM coupled to a sensor; and wherein the mapping further comprises estimating a length of time required to navigate through the confined space. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. modified by Yoon (hereinafter referred to as Modified Klein et al.) as applied to claims 1 and 15-16 above, and further in view of Garner (WO 2013116566 A1) and Dobirnsky (US 20190263680 A1).
Regarding claim 11, Modified Klein et al. teaches the method of claim 10, as set forth above, and teaches external reflectors for directing UV light (Fig. 8), but does not teach wherein emitting UV-C light from the first unit comprises emitting UV-C light from the plurality of UV-C lamps which comprise reflectors made of polytetrafluoroethylene (PTFE) which initially shields the lamps when turned off to prevent damages to the lamps during transportation of the unit; and wherein the PTFE reflectors are configured to automatically rotate to position themselves behind each lamp. 
Garner teaches a mobile UV disinfection system (Fig. 1, par. 21: As such, the present invention provides the following: a device for disinfecting an area comprising: a base assembly; at least one emitter of energy attached to said base assembly). Garner teaches positioning reflectors around its vertical UV light emitters, which incidentally shields the UV emitters during transportation of the unit, that are configured to automatically rotate themselves behind each lamp in order to direct radiation from the UV light emitters into a target area (Fig. 5: reflectors 162; par. 21: a reflector proximally associated with said emitter; wherein said reflector directs energy from said emitter onto an area to be disinfected; and a motor configured to rotate said reflector relative to said base assembly; par. 61: Behind the lamps 160 is a reflector 162). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Modified Klein et al. to have reflectors positioned behind its vertical UV light emitters, incidentally shielding the UV light emitters, wherein the reflectors are configured to automatically rotate to position themselves behind each lamp, as taught by Garner, in order to direct radiation from the UV light emitters into a target area. 
Modified Klein et al. modified by Garner does not teach wherein the reflectors are made of polytetrafluoroethylene (PTFE). 
Dobrinsky teaches a system for the UV disinfection of fluids (Fig. 1, abstract: Ultraviolet irradiation of liquids for purposes of sterilization, disinfection, cleaning and/or treatment). Dobrinsky teaches using PTFE as an suitable material in UV light reflectors (par. 114: In another embodiment, the reflective layer can include a diffusive ultraviolet reflective surface... Examples of a fluoropolymer that are suitable as an ultraviolet reflective material that enables diffusive reflectivity can include, but are not limited to… polytetrafluoroethylene (PTFE)).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflectors of Modified Klein et al. modified by Garner to be composed of PTFE, as taught by Dobrinsky, as a known means of fulfilling the known need of providing a material for UV light reflectors. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. modified by Yoon (hereinafter referred to as Modified Klein et al.) as applied to claims 1 and 15-16 above, and further in view of Stibich (US 20150320897 A1).
Regarding claim 12, Modified Klein et al. teaches the method of claim 10, as set forth above, and teaches monitoring individual UV-C output (abstract: Alternatively, sensors may be used to measure the UV energy received by an area within a space and to provide data to a controller) but does not teach monitoring individual UV-C output by a radiometer. 
Stibich teaches a mobile UV disinfection device (Fig. 1, abstract: The apparatuses disclosed herein include a discharge lamp configured to emit ultraviolet and visible light). Stibich teaches using a radiometer to measure the UV light exposure in an individual area (par. 58: In some embodiments, system 70 may be additionally or alternatively used to measure doses of ultraviolet light received at an object or spot in a room in which apparatus 20 is arranged… In general, any system known in the art for measuring ultraviolet light doses may be used for system 70. Examples include ultraviolet dosimeters and radiometers).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UV light sensors of Modified Klein et al. to be radiometers, as taught by Stibich, as a known means of fulfilling the known need of providing a UV light sensor for measuring the UV light exposure in an individual area.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. modified by Yoon (hereinafter referred to as Modified Klein et al.) as applied to claims 1 and 15-16 above, and further in view of Ramanand et al. (US 20200161069 A1). 
Regarding claim 13, Modified Klein et al. teaches the method of claim 10, as set forth above, and teaches UV light range of 15 to 280 nm (par. 6: UV-C has wavelengths of about 2800 Angstroms to 150 Angstroms; NOTE: 1 Angstrom=0.1 nm) but does not teach wherein the UV-C lamps are configured to emit UV-C light having a wavelength from about 100 nm to about 400 nm.
Ramanand et al. teaches a mobile UV disinfection device (Fig. 1; abstract: Embodiments of the present disclosure disclose a method for improving a performance of a pulsed-ultraviolet (PUV) device). Ramanand et al. teaches a range of 100-400 nm as one suitable range for UV disinfection among other ranges (par. 40: The PUV device 100 of the present disclosure may represent a wide variety of devices configured to emit or facilitate emission of pulsed-UV light of a predetermined energy within a germicidal wavelength range (e.g., 100 nm to 400 nm, 180 nm to 350 nm, 100 nm to 1000 nm, etc.) of the electromagnetic spectrum). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UV light emitters of Modified Klein et al. to emit UV light in the range of 100-400 nm, as taught by Ramanand et al., as a substitute range for performing the function of sterilization with the same effectiveness. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. modified by Yoon (hereinafter referred to as Modified Klein et al.) as applied to claims 1 and 15-16 above, and further in view of Knierim (DE 202020001649 U1). 
Regarding claim 14, Modified Klein et al. teaches the method of claim 10, as set forth above, and teaches UV light range of 15 to 280 nm (par. 6: UV-C has wavelengths of about 2800 Angstroms to 150 Angstroms; NOTE: 1 Angstrom=0.1 nm) but does not teach wherein the UV-C lamps are configured to emit UV-C light having a wavelength from about 220 nm to about 260 nm.
Knierim teaches a UV light disinfection device (abstract: UV light disinfection device). Knierim teaches that a UV light emission range of 250-260 nm is particularly effective for disinfection (pg. 3 par. 2: Experiments have shown that UV-C light in particular has a good disinfection effect within a wavelength range from 280 nm to 220 nm, preferably within a wavelength range from 260 nm to 250 nm). Since the range of 250-260 nm falls within the instant claimed range of 220-260 nm, the prior art anticipates the claimed range. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UV light emitters of Modified Klein et al. to emit UV light in the range of 250-260 nm, as taught by Knierim, in order to emit light that is particularly effective for disinfection. 
Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 17, Klein et al. modified by Yoon teaches the method of claim 16, but does not teach wherein: based on the mapping, releasing the second unit from the docking port within the first unit to disinfect spaces unreachable by the first unit in the confined space; and receiving the second unit at the docking port within the first unit.
Claim 18 is potentially allowable as dependent on claim 17. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796                 

/KEVIN JOYNER/Primary Examiner, Art Unit 1799